In an action to recover damages for personal injuries, etc., the third-party defendants Kevin L. McTague and Josephine McTague appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Rappaport, J.), dated June 6, 2000, as denied their cross motion for summary judgment dismissing the third-party complaint insofar as asserted against them, the third-party defendants Frank Blumetti, Rose Blumetti, Joseph E. Ahearne, Jamal Uddin and Jesmin A. Uddin, Gerald H. Thompson and Joyce C. Thompson, Dolores V. Williams, and Anna Domashitsky separately appeal from the same order, and the defendant third-party plaintiff Eden Orloff separately appeals from the same order.
Ordered that the appeals by the third-party defendants Frank Blumetti, Rose Blumetti, Joseph E. Ahearne, Jamal Uddin, Jesmin A. Uddin, Gerald H. Thompson, Joyce C. Thompson, Dolores V. Williams and Anna Domashitsky are dismissed as abandoned; and it is further,
*378Ordered that the appeal by the defendant third-party Eden Orloff is dismissed on the ground that Eden Orloff is not aggrieved by the order (see, CPLR 5511); and it is further,
Ordered that the order is reversed insofar as appealed from by Kevin L. McTague and Josephine McTague, on the law, the cross motion is granted, and the third-party complaint is dismissed insofar as asserted, against them; and it is further,
Ordered that upon searching the record, the third-party complaint is dismissed insofar as asserted against the remaining third-party defendants; and it is further,
Ordered that the third-party defendants Kevin L. McTague and Josephine McTague are awarded one bill of costs payable by the defendant third-party plaintiff-respondent and the defendant third-party plaintiff-respondent-appellant.
Since it has previously been determined that the plaintiffs cannot hold the defendants third-party plaintiffs liable (see, Langan v Cabela, 280 AD2d 455), the motion of the third-party defendants Kevin L. McTague and Josephine McTague for summary judgment dismissing the third-party complaint insofar as it is asserted against them should have been granted (see, CPLR 1007; cf., e.g., DeLuca v Lett, 173 AD2d 760).
In the interest of judicial economy, since it has been determined that the plaintiffs cannot recover against the defendants third-party plaintiffs, we search the record and also dismiss the third-party complaint against the remaining third-party defendants. Altman, J. P., H. Miller, Feuerstein and Cozier, JJ., concur.